441 F.2d 258
UNITED STATES of America, Plaintiff-Appellee,v.Henry J. ASKEW, Jr., Defendant-Appellant.
No. 29807.
United States Court of Appeals, Fifth Circuit.
April 5, 1971.

Gordon G. hawn, Ron Beneke, San Antonio, Tex., for defendant-appellant.  Foster, Lewis, Langley, Gardner & Hawn, San Antonio, Tex., of counsel.
Seagal V. Wheatley, U.S. Atty., San Antonio, Tex., Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson, Willard c. McBridge, Meyer Rothwacks, Joseph M. Howard, Richard B. Buhrman, Attys.  Dept. of Justice, Washington, D.C., for plaintiff-appellee.
Before RIVES, AINSWORTH and MORGAN, Circuit Judges.
PER CURIAM:


1
On this appeal Henry J. Askew contended his Sixth Amendment right to a speedy trial was violated in his conviction for filing false federal income tax returns.  However, while the appeal was pending, Askew died.  Since a criminal prosecution abates ab initio upon the death of an appellant, the case must be remanded with directions to the district court to vacate the judgment and dismiss the indictment.  Durham v. United States, 1971, 401 U.S. 481, 91 S.Ct. 858, 28 L.Ed.2d 200; Daniel v. United States, 5 Cir., 1959, 268 F.2d 849; Crooker v. United States, 8 Cir., 1963, 325 F.2d 318; D'Argento v. United States, 9 Cir., 1965, 353 F.2d 327.


2
Remanded with directions.